DETAILED ACTION

1.	This office action is in response to amendment filed on Aug 13, 2021. Claims 1-3, 6-7, 10-13, and 16-18 have been amended. Claims 4-5, 14-15, and 19-20 have been canceled. Claims 1-3, 6-13, and 16-18 have been presented. Claims 1-3, 6-13, and 16-18 are pending.
Claims 1-3, 6-13, and 16-18 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of domestic priority data as claimed by applicant application is a continuation of PCT/CN2018/073405 has been filed 01/19/2018. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese   Application CN2017/10137943.2 filed on Mar. 08, 2017 has been received on 10/07/2019.

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 08/13/2021 is persuasive thus, the application is in condition to be allowed. 
5.	Applicant arguments in view of amendments of allowable subject matter of claim are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
6. 	Independent claims 1, 11, and 16 are allowed over prior art of record. Dependent claims 2-3, 6-10, 12-13, and 17-18 depend on the above-mentioned independent claims 1, 11, and 16 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 16 are allowed in view of the prior art.
The prior art Anand Palanigounder (US Pub No. 2017/0006469) discloses providing an authentication and key agreement protocol with perfect forward secrecy (PPS) between a user equipment and a network according to the disclosure includes generating receiving an authentication token, such that the authentication token includes an indication of PPS support by the network, (Palanigounder, brief summary), and Yoon et al. (US Pub No. 2013/0322621) discloses providing a private key generation apparatus, including a root private key generation unit configured to set a root master key and predetermined parameters capable of generating private keys, and to generate a first sub-master key set capable of generating a number of private keys equal to or smaller than a preset limited number; and a sub-private key generation unit configured to share authority to generate private keys with the root private key generation unit by receiving the first sub-master key set from the root private key generation unit, to generate a private key corresponding to a user ID using the first sub-master key set, and to issue the private key to a user (Yoon, summary), however, the prior art taken alone or in combination fails to teach or suggest wherein the first response message comprises at least a first sub-private key, and the first sub-private key is generated based on a first parameter set sent by the second network device to the first network device; wherein the second network device is configured to send a second response message to the terminal device, wherein the second response message comprises at least a second sub-private key, and the second sub-in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 11 and 16 recite similar limitations as claim 1 above and independent claims 11 and 16 recite similar limitations as claim 1 above, therefore claims 11 and 16 are allowed for the same reason as claim 1 above.
Dependent claims 2-3, 6-10, 12-13, and 17-18 depend upon the above-mentioned allowed independent claims 1, 11, and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claeys et al. IEEE 2017, “Securing Complex IoT Platforms with Token Based Access Control and Authenticated Key Establishment” disclosing new authentication and authorization framework. The main idea is to combine the security model of OAuth 1.0a with the lightweight IoT architecture of ACE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437